Citation Nr: 0612510	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for tinea versicolor.

3. Entitlement to service connection for dysplasia.

4. Entitlement to service connection for anemia.

5.  Entitlement to service connection for residuals of 
ectopic pregnancy.

6.  Entitlement to service connection for cyst on the right 
ovary.

7.  Entitlement to service connection for diagnostic 
laparoscopy.

8.  Entitlement to service connection for cervical cone 
biopsy.


9.  Entitlement to an initial compensable evaluation for 
asthma.

10.  Entitlement to an initial compensable evaluation for 
depression.

11.  Entitlement to an initial compensable evaluation for 
right knee retropatellar pain syndrome.

12.  Entitlement to an initial compensable evaluation for 
left knee retropatellar pain syndrome.

13.  Entitlement to an initial compensable evaluation for 
carpal tunnel syndrome, right wrist.

14.  Entitlement to an initial compensable evaluation for 
carpal tunnel syndrome, left wrist with tendonitis.

15.  Entitlement to an initial compensable evaluation for pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1996 
to November 2001.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The case was subsequently transferred 
to the RO in St. Petersburg, Florida.  

In July 2004, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  While the veteran was treated in service for complaints 
of headaches, there is no indication that she currently has 
headaches related to service.  

2.  The veteran was seen in service for tinea versicolor, and 
her current diagnosis of tenia versicolor on private 
examination shortly after service is reasonably related to 
service.  

3.  While the veteran was treated in service for dysplasia, 
there is no indication that she currently has dysplasia 
related to service.  

4.  The veteran was treated in service for anemia, but 
current anemia has not been documented.  

5.  Service connection has been granted for right 
salpingectomy, and other current residual disability from in-
service ectopic pregnancy has not been identified. 

6.  Current residuals from cyst of the right ovary noted in 
service have not been identified.  

7.  Current residual disability from in-service laparoscopy 
has not been identified.  

8.  Current residual disability from in-service cervical cone 
biopsy has not been identified.  


9.  The veteran's service-connected asthma is not manifested 
by symptoms requiring use of inhalational or oral 
bronchodilator therapy, and does not show and FEV-1 or an 
FEV-1/FVC of 71 to 80 percent, or a verified history of 
asthma attacks. 

10.  The veteran's service-connected depression is not shown 
to be mild, and she is not taking continuous medication.  

11.  The veteran's left and right knees are not shown to be 
unstable or to have limitation of motion to a compensable 
degree; X-rays are normal.  

12.  The veteran's right and left wrist disabilities (carpal 
tunnel syndrome) are not manifested by objective neurological 
findings that would reflect at least mild incomplete 
paralysis of the radial or median nerves.  

13.  The veteran's pes planus is no more than mild.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated during the 
veteran's period of service and may not be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1110, 1131, 5103 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Tinea versicolor was incurred in service.  38 U.S.C.A. § 
1110, 5103, (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  Dysplasia was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 C.F.R. § 
3.303 (2005).

4.  Anemia was not incurred in or aggravated during service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).  


5.  Residuals of ectopic pregnancy were not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103 (West 
2002); 38 C.F.R. § 3.303 (2005).

6.  Residuals of a cyst on the right ovary were not incurred 
in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103 
(West 2002); 38 C.F.R. § 3.303 (2005).

7.  Residuals of a diagnostic laparoscopy were not incurred 
in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103 
(West 2002); 38 C.F.R. § 3.303 (2005).

8.  Residuals of a cervical cone biopsy were not incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 5103 
(West 2002); 38 C.F.R. § 3.303 (2005).

9.  The criteria for a compensable initial evaluation for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.97, Diagnostic Code 6602 (2005).  

10.  The criteria for an initial compensable evaluation for 
depression have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2005).

11.  The criteria for an initial compensable evaluation for 
right knee retropatellar pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, and 5261 (2005).

12.  The criteria for an initial compensable evaluation for 
left knee retropatellar pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, and 5261 (2005).  

13.  The criteria for an initial compensable evaluation for 
carpal tunnel syndrome of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.124a, Diagnostic Codes 8515 (2005).


14.  The criteria for an initial compensable evaluation for 
carpal tunnel syndrome of the left wrist with tendonitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8515, (2005).  

15.  The criteria for an initial compensable evaluation for 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran was scheduled for 
VA examinations by the RO and she did not appear.  
Accordingly, the claims will be decided on the evidence of 
record.  38 C.F.R. § 3.655 (2005).  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or for some disorders if manifested to a compensable degree 
within the first post-service year.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Although the veteran and other lay persons are competent to 
testify as to her in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the veteran's personal opinion that 
the disabilities at issue began in service or are otherwise 
related to service is not a sufficient basis for awarding 
service connection.   

Headaches

The veteran was treated in service for complaints of 
headaches on several occasions, including in August 1997, 
October 1997, April 1999, August 1999, and October 1999.  
Medication was prescribed.  After service, private records do 
not reflect treatment for headaches, and as noted above, the 
veteran failed to appear for a VA examination scheduled for 
her.  Absent a showing of current manifestations which could 
be related to service, service connection will be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Tinea Versicolor

Service medical records show that the veteran was treated in 
July 1998 for tinea versicolor on the back and upper arms.  A 
history of prior treatment in 1996 was noted.  Lotion was 
prescribed.  Private medical records show that the veteran 
was treated in January 2002 for a pruritic skin rash over the 
neck, arms and under the breasts, which she reported had been 
present since August.  Tinea versicolor was diagnosed.  As 
noted above, the veteran was scheduled for a VA examination, 
and she failed to appear. While there is no medical nexus 
linking the inservice manifestations with the current 
diagnosis, the Board finds the report, for purposes of 
treatment, that the veteran's symptoms began during service 
to be credible.  Moreover, it is reasonable to conclude that 
the current findings after service, which are noted only two 
months after discharge, are related to the inservice 
findings.  Therefore resolving reasonable doubt in the 
veteran's favor, service connection will be granted.  

Dysplasia

While the veteran was seen in service for dysplasia, noted in 
September 1999 to be mild, on cytology evaluation in May 
2000, it was reported that no dysplastic cells were 
identified.  Current records after service show no treatment 
for dysplasia.  In February 2002, a private examiner noted 
that the veteran had a history of dysplasia.  No current 
findings were documented.  The veteran failed to appear for a 
VA examination scheduled for her.  Absent a showing of 
current manifestations, service connection will be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Anemia

The veteran's service medical records show treatment for 
anemia in October 1997, August 1997, November 1997, and 
December 1997 when an examiner found that the veteran had 
iron deficiency anemia secondary to menstruation.  Iron pills 
were recommended.  Blood tests confirm that finding.  In 
April 1998, iron deficiency anemia was diagnosed.  Although 
private treatment records dated in May 2002 refer to a 
history of anemia, and to a plan to check her B12 level, and 
the veteran has reported in her September 2002 appeal that 
she takes pills daily for this condition, the available 
medical records do not document current anemia.  Primary 
anemia shown to a degree of 10 percent disabling during the 
initial post-service year may be presumed to have been 
incurred during active military service, see 38 C.F.R. 
§§ 3.307 and 3.309, but the May 2002 treatment notation does 
not document this.  Consequently, the Board concludes that 
the record does not provide a sufficient basis upon which to 
grant service connection for anemia.  

Residuals of Ectopic Pregnancy

During service, in August 2000, the veteran was found to have 
an ectopic pregnancy.  She underwent a laparoscopic 
salpingostomy that same month.  Service connection was 
granted for right salpingectomy in October 2002.  Current 
medical records do not document any additional disability or 
residual disability related to the ectopic pregnancy itself.  
Absent a showing of current manifestations, service 
connection will be denied.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  



Cyst of the Right Ovary

During service, the veteran was treated in January 1997 for a 
cyst on the right ovary.  In July 1997, a laproscopic 
examination showed normal ovaries.  Current medical records 
do not document any residual disability related to the 
ovarian cyst noted during military service.  Absent a showing 
of current manifestations, service connection will be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Diagnostic Laparoscopy and Cervical Cone Biopsy

The veteran seeks service connection for residuals of a 
diagnostic laparoscopy and a cervical cone biopsy that were 
performed during service.  Service records confirm that the 
cervical cone biopsy was performed in September 1999 and the 
diagnostic laparoscopy was performed in August 2000; however 
there are no current medical findings that reflect residual 
disability resulting from either procedure.  Absent a showing 
of current manifestations, service connection will be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Increased Initial Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issues 
being considered here stem from an initial grant of service 
connection and the assignment of an initial evaluation for 
the veteran's disability.  

Asthma

To assign a compensable evaluation for the veteran's service-
connected asthma, the evidence must show bronchial asthma 
manifested by Forced Expiratory Volume in one second (FEV-1) 
of 71- to 80-percent predicted, a ratio of Forced Expiratory 
Volume to Forced Vital Capacity (FEV-1/FVC) of 71- to 80- 
percent, or if intermittent inhalational or oral 
bronchodilator therapy is required. In the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2005).  The veteran 
underwent several PFTs during service, and as noted above, 
she did not report for a scheduled VA examination.  Further, 
records submitted in her behalf do not show PFT results.  
None of the readings inservice support a finding that a 
compensable evaluation is warranted.  The most recent, in 
March 2001, showed an FEV-1 of 88 percent of predicted, and 
there is no showing that bronchodilator therapy is required.  
As such, a compensable rating is not warranted. 

Depression

To assign a compensable, 10 percent, evaluation for 
depression, occupational and social impairment due to mild or 
transient symptoms of depression which decreases work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication must be shown.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2005).  In October 1999, the veteran 
reported problems with controlling her temper, and rule out 
mood disorder was diagnosed.  The record shows that the 
veteran was treated for depression during service in October 
1999.  Medication was prescribed.  On follow-up that same 
month, slight improvement after a week of medication was 
noted.  In November 1999, the examiner noted that Prozac was 
to be continued.  In February 2001, after the veteran 
complained of breathing problems, probable anxiety type 
symptoms was considered.  Prozac was not among the 
medications noted that the veteran was taking and it was not 
noted in March 2001 when her medications were listed on 
pulmonary evaluation.  No post-service records show treatment 
for depression, although the veteran reported in her 
September 2002 appeal that she was currently receiving 
treatment, including Zoloft, for depression.  Unfortunately, 
despite having been provided with the forms to do so, she has 
not authorized VA to obtain records of this treatment.  As 
the record does not document that the veteran experiences 
mild depression or is on continuous medication, a compensable 
evaluation cannot be assigned.  

Right Knee and Left Knee  

To assign compensable evaluations under Diagnostic Code 5257 
for the right and left knees, the evidence must show that the 
veteran has slight recurrent subluxation or lateral 
instability of the knees.  38 C.F.R. Part 4, DC 5257 (2005).  
Other applicable codes require a showing of flexion limited 
to 45 degrees or extension limited to 10 degrees.  38 C. F.R. 
Part 4, DC 5260, 5261 (2005).  

The service records show treatment for bilateral knee 
complaints: however, neither the service records nor the 
private records after service show that the veteran has 
instability of either the right or left knee or that motion 
is limited to a compensable degree so that an increased 
evaluation could be assigned under either DC 5257, 5260, or 
5261.  Motion of the right knee was noted to be full in 
December 1996, and on follow-up that same month, varus/valgus 
stress was negative.  Right knee motion was full in April 
1997, and again in January 2000, although it was from 0 to 
130 degrees in November 1999.  X-rays of both knees in 
February 2000 were normal.  In June 2000, the right knee was 
reported to be stable, and in August 2000, motion was 
reported to be full.  An undated physical therapy report 
shows motion of the right knee from 0 to 125 degrees and of 
the left knee from 0 to 135 degrees.  

Since there is no showing of x-ray evidence of arthritis, 
assignment of a compensable evaluation under DC 5003 is not 
for consideration.  

It is neither contended nor shown that the veteran's service-
connected  knee disabilities involve ankylosis (Diagnostic 
Code  5256), dislocated semilunar cartilage (Diagnostic Code 
5258),  removal of semilunar cartilage (Diagnostic Code 
5259),  impairment of tibia and fibula (Diagnostic Code 5262) 
or genu  recurvatum (Diagnostic Code 5263), and thus those 
codes are not for application. 

The veteran has continually complained of pain.   The record, 
however, does not demonstrate objective, satisfactory 
evidence of painful motion attributable to the veteran's knee 
disabilities to the extent that would support the assignment 
of an increased rating.  There is no showing of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  Thus, functional impairment is not shown.   
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In view of the above, compensable ratings are not assignable 
for either the right knee or the left knee.  

Right Wrist and Left Wrist 

The veteran's right and left wrist carpal tunnel syndrome has 
been assigned a noncompensable evaluation by analogy using 
Diagnostic Code 8515, paralysis of the median nerve.  See 
38 C.F.R. §§ 4.20, 4.27, 4.124a.  A minimum compensable 
rating of 10 percent would be assigned if the evidence 
documents mild incomplete paralysis of the median nerve, for 
either the major and minor hand.  38 C.F.R Part 4, DC 8515 
(2005).  

The service records show that in May 2001, a nerve conduction 
study of the right and left median nerves showed findings 
compatible with early carpal tunnel syndrome in the right and 
left wrist.  After further evaluation of complaints of 
paresthesia and weakness, in June 2001, it was noted that the 
veteran was no longer having right hand paresthesia, but left 
hand pain and paresthesia.  In July 2001, mild left radial 
nerve irritation was found at the wrist and mild carpal 
tunnel syndrome of the right wrist was noted.  In July 2001, 
continued left radial nerve irritation was noted with 
decreased symptoms in the right carpal tunnel syndrome.  In 
August 2001, the examiner found left radial nerve irritation, 
and right medial nerve irritation at the wrist, both minor.  
The scanty post-service treatment notations of record refer 
to complaints of bilateral wrist pain, of 11 months duration, 
in May 2002.  On examination, the dorsum of the left wrist 
was tender.  Neurological testing revealed full strength 
(5/5) and did not refer to any neurological deficiencies, 
such as diminished reflexes, sensory loss, etc.  

Given the characterization of the left radial nerve 
irritation and right median nerve irritation as minor in 
August 2001, and the lack of objective findings of 
neurological impairment in May 2002, the Board concludes that 
the record does not present a sufficient basis to find the 
presence of mild incomplete paralysis of the median nerve or 
of the radial nerve.  Consequently, a compensable rating for 
carpal tunnel syndrome on the left or on the right is not 
demonstrated.

Pes Planus

The veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for flatfeet.   A 10 percent rating can be assigned 
if there is moderate pes planus, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of the 
feet.  In December 1996, the veteran was diagnosed with mild 
pes planus, after she complained of foot pain.  She 
complained of foot pain in September 1997, and plantar 
fasciitis secondary to metatarsalgia was found.  Pes planus 
was noted in April 1998, and metatarsalgia and plantar 
fasciitis were found in May 1998.  The manifestations 
required for a compensable evaluation for pes planus, noted 
above, are not shown in the record and have not been met.  In 
addition the manifestations for a compensable evaluation 
under any potentially applicable code are not documented in 
the record.  See for example, 38 C.F.R. Part 4, DC 5278, 
5279.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran was sent a notice letter in January 2002, prior 
to the April 2002 RO decision.  However, this notice did not 
fully comply with the requirements noted.  She was sent other 
letters in May 2003, July 2004, and September 2004, which did 
fully comply.  Any deficiency in the timing of the proper 
VCAA notice is harmless error.  The requisite notifications 
were ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and she 
had ample time in which to respond to the notice letter.  The 
Board finds that the present adjudication of this issue will 
not result in any prejudice to the appellant.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  For the claims for which service connection has 
been granted - including the current appeals for initial 
compensable ratings - there is no prejudice because the 
claims for service connection have been substantiated.  For 
the claims for which service connection has not been granted, 
there is no prejudice because no claim was denied on the 
basis of lack of veteran status, and any question concerning 
the level or disability or the effective date of an award of 
service connection would be moot.  

As to the duty to assist, records have been obtained to the 
extent possible based on the information and authorization 
supplied by the veteran.  The veteran was scheduled for VA 
examinations in 2004, and was advised in the Board's July 
2004 remand of the potential consequences of her failure to 
report.  She failed to report for the examinations.  Notice 
was sent to two different addresses on file for the veteran.  
Both were returned as undeliverable.  Neither the veteran nor 
her representative has provided an explanation for the 
veteran's failure to appear, or informed VA of the correct 
address for the veteran.  See, Wood v. Derwinski, 1 Vet. App. 
190, 193 (holding that the duty to assist is not always a one 
way street).  The RO has performed the duty to assist the 
veteran to the extent possible.  

The record does not document good cause for the appellant's 
failure to appear for the scheduled examinations.  38 C.F.R. 
§ 3.655.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
This appeal emanates from the original claim of entitlement 
to service connection on all of the issues.  The issues 
regarding an initial rating are downstream issues.  
Therefore, the Board evaluated the claim on the evidence that 
is of record. 


ORDER

Service connection for headaches is denied.

Service connection for tinea versicolor is granted.

Service connection for dysplasia is denied.

Service connection for anemia is denied.

Service connection for residuals of ectopic pregnancy is 
denied.

Service connection for cyst on the right ovary is denied.

Service connection for diagnostic laparoscopy is denied.

Service connection for cervical cone biopsy is denied.

An initial compensable evaluation for asthma is denied.

An initial compensable evaluation for depression is denied.

An initial compensable evaluation for right knee 
retropatellar pain syndrome is denied.  


An initial compensable evaluation for left knee retropatellar 
pain syndrome is denied.

An initial compensable evaluation for carpal tunnel syndrome, 
right wrist is denied.  

An initial compensable evaluation for carpal tunnel syndrome, 
left wrist with tendonitis is denied.  

An initial compensable evaluation for pes planus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


